UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 YTB International, Inc. (Name of Registrant as Specified In Its Charter) ­­­­­ (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: YTB INTERNATIONAL, INC. 1901 East Edwardsville Road Wood River, IL 62095 April , 2011 Dear Fellow Stockholder: You are cordially invited to attend the annual meeting of stockholders of YTB International, Inc. to be held on June 9, 2011 at our corporate headquarters located at 1901 East Edwardsville Road, Wood River, Illinois 62095 at 10:00 a.m., Central time. We are pleased to furnish proxy materials to stockholders primarily over the Internet this year. This process expedites stockholders’ receipt of proxy materials, while significantly lowering the costs of our annual meeting and conserving natural resources. On April , 2011, we mailed our stockholders a notice containing instructions on how to access our 2011 proxy statement and our annual report for the fiscal year ended December 31, 2010, and how to vote via the Internet or by telephone. The notice also included instructions on how you can receive a paper copy of your annual meeting materials, including the notice of annual meeting, proxy statement, and proxy card. Your vote is important, regardless of the number of shares you own.We urge you to vote promptly even if you currently plan to attend the annual meeting.If you hold both Class A Common Stock and Class B Common Stock, please be sure to vote with respect to both classes of common stock.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the meeting. It is always a pleasure for me and the other members of your Board of Directors to meet with our stockholders. On behalf of your Board of Directors, thank you for your continued interest and support. Sincerely, /s/ J. Scott Tomer J. Scott Tomer Chairman of the Board of Directors IMPORTANT YOUR VOTE IS IMPORTANT, REGARDLESS OF THE NUMBER OF SHARES YOU OWN.AS SUCH, PLEASE VOTE AT YOUR EARLIEST CONVENIENCE.PLEASE VOTE EVEN IF YOU INTEND TO BE PRESENT AT THE ANNUAL MEETING IF YOU OWN YOUR SHARES THROUGH BANK OR BROKERAGE ACCOUNTS, YOU SHOULD BRING A WRITTEN STATEMENT FROM THE BANK OR BROKER VERIFYING THAT YOU ARE THE BENEFICIAL OWNER OF YOUR SHARES OR OTHER APPROPRIATE PROOF OF YOUR OWNERSHIP IF YOU WISH TO ATTEND THE MEETING.IF YOU LACK SUCH EVIDENCE, YOU WILL NOT BE ADMITTED TO THE MEETING. YTB INTERNATIONAL, INC. 1901 East Edwardsville Road Wood River, IL 62095 NOTICE OF ANNUAL MEETING To be held on June 9, 2011 To the Holders of Common Stock: NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of YTB International, Inc. (the “Company”) will be held at 10:00 a.m. (CDT), atthe Company’s corporate headquarters located at 1901 East Edwardsville Road, Wood River, Illinois 62095, for the following purposes: To elect Jack H. Humes, Jr., Burt L. Saunders, Esq. and Robert M. Van Patten as Class I directors of the Company to hold office until the annual meeting of stockholders to be held in 2014 and until their respective successors are duly elected and qualified, To ratify the appointment of Marcum LLPas the Company’s independent registered public accountants for the fiscal year ending December 31, 2011, To vote to approve an amendment to the Company’s Amended and Restated Certificate of Incorporation to effect a reverse stock split of the Class A Common Stock and the Class B Common Stock, and to decrease the total number of authorized shares of Class A Common Stock and Class B Common Stock, and To transact such other business as may properly come before the meeting or adjournments thereof. The foregoing items of business are more fully described in the proxy statement accompanying this notice. The Board of Directors has fixed the close of business on April 20, 2011 as the record date for the determination of stockholders entitled to notice of, and to vote at, the annual meeting or any adjournments thereof.Representation of at least a majority of all outstanding shares of the Company’s Class A Common Stock and Class B Common Stock, considered as a single class, is required to constitute a quorum.Accordingly, it is important that your stock be represented at the annual meeting.The Company will only admit to the annual meeting stockholders of record, persons who hold proof of beneficial ownership or who have been granted proxies, and any other person that the Company, in its sole discretion, may elect to admit. By Order of the Board of Directors, /s/ J. Kim Sorensen J. Kim Sorensen, Secretary Wood River, IL April , 2011 YTB INTERNATIONAL, INC. 1901 East Edwardsville Road Wood River, IL 62095 PROXY STATEMENT Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on June 9, 2011 The proxy statement and annual report to stockholders for the fiscal year ended December 31, 2010 are available at www.proxyvote.com. We are furnishing proxy materials to our stockholders primarily via the Internet. On April , 2011, we mailed our stockholders a Notice of Internet Availability containing instructions on how to access our proxy materials, including our proxy statement and our annual report for the fiscal year ended December 31, 2010. The Notice of Internet Availability also instructs you on how to vote via the Internet or by telephone. Internet distribution of our proxy materials is designed to expedite receipt by stockholders, lower the cost of the annual meeting and conserve natural resources. However, if you would prefer to receive paper copies of proxy materials, please follow the instructions included in the Notice of Internet Availability. If you have previously elected to receive our proxy materials electronically, you will continue to receive these materials via e-mail unless you elect otherwise. Your proxy is being solicited by the Board of Directors of YTB International, Inc. (the “Board”), a Delaware corporation (“YTB”, “us”, “we” or the “Company”) for use in connection with the Annual Meeting of Stockholders to be held on June 9, 2011 (the “Annual Meeting”) at our corporate headquarters located at 1901 East Edwardsville, Road, Wood River, Illinois 62095. We mailed the Notice of Internet Availability and made this proxy statement available to stockholders on April , 2011.The cost of this solicitation will be borne by the Company. Banks, brokerage houses, custodians, nominees and fiduciaries are being requested to forward the soliciting material to their principals and to obtain authorization for the execution of proxies, and may be reimbursed for their out-of-pocket expenses incurred in connection therewith.In addition to solicitation by mail, solicitations also may be made by advertisement, telephone, telegram, facsimile transmission or other electronic media, or personal contacts. Proxies may be solicited by us and our directors, officers and employees (who will receive no compensation for their services in addition to their regular salaries). Your vote is important. Shares represented by proxies will be voted in accordance with your instructions or, if no instructions are provided, such proxies will be voted in accordance with the Board’s recommendation “For” Proposals 1, 2 and 3. The proxies are also authorized to vote in their discretion on any other matter which may properly come before the annual meeting. Any stockholder giving a proxy has the right to revoke it at any time before it is voted. To revoke a proxy, the stockholder must file with our Secretary either a written revocation or a duly executed proxy bearing a later date. If you decide to attend the meeting, you may revoke your proxy and vote your shares in person. For additional information on how to obtain directions to be able to attend the Annual Meeting and vote in person, please write to the Company’s Secretary at YTB International, Inc., 1901 East Edwardsville Road, Wood River, Illinois 62095 or call at 618-655-9477. The record of stockholders entitled to notice of, and to vote at, the Annual Meeting was taken at the close of business on April 20, 2011. At that date we had outstanding shares of our common stock, consisting of: (i) ­­­­­ shares of our Class A common stock ($0.001 par value) (“Class A Common Stock”), and (ii) shares of our Class B common stock ($0.001 par value) (“Class B Common Stock”). (Please note that while the total number of outstanding shares of our common stock is known to us to be correct as of the record date, because of possible conversions of shares of Class B Common Stock to Class A Common Stock immediately prior to the record date, it is possible that the number of shares of these two classes of common stock has shifted relative to one another slightly from the date on which we filed this proxy statement with the Securities and Exchange Commission (“SEC”) until the record date). The two classes of our common stock are identical in all respects except as to voting power, as shares of Class A Common Stock are entitled to one-tenth vote per share, and shares of Class B Common Stock, one vote per share, on all matters submitted to a vote of our stockholders (including all matters to be submitted for a vote of our stockholders at the Annual Meeting). Shares of Class B Common Stock are converted into shares of Class A Common Stock, on a one-for-one basis, at the option of the holder, and automatically convert into shares of Class A Common Stock, on a one-for-one basis, upon sale or other disposition (with the exception of transfers among related entities, transfers to trusts for the benefit of the transferring holder of the Class B Common Stock, bona fide pledges under financing arrangements and similar transfers). 1 Under Section 216 of the Delaware General Corporation Law and Section 2.8 of our Amended and Restated By-Laws (the “By-Laws”), a majority of the shares of the Class A Common Stock and Class B Common Stock, considered as a single class, present in person or represented by proxy, shall constitute a quorum for purposes of the Annual Meeting.The election of nominees for director requires the affirmative vote of the plurality of the votes of the shares of Class A Common Stock and Class B Common Stock present in person or represented by proxy at the Annual Meeting, assuming there is a quorum.This means that the nominees for director who receive the greatest number of votes cast in their favor (up to the number of director seats available for election) will be elected. A properly executed proxy marked “Withhold Authority” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum. For each other proposal, the affirmative vote of a majority of the votes cast at the Annual Meeting by the holders of shares entitled to vote thereon will be required for approval. A properly executed proxy marked “Abstain” with respect to any such matter will not be voted, although it will be counted for purposes of determining whether there is a quorum. Accordingly, an abstention will have the effect of a negative vote. Broker non-votes are considered present or represented for purposes of determining a quorum, but will not be considered in determining the number of votes necessary for approval and will have no effect on the outcome of the vote. If your shares are held in the name of a broker, bank or other nominee holder, you are considered a “beneficial owner” of your shares and will receive instructions from the holder of record explaining how your shares may be voted. If you do not provide your broker or nominee specific voting instructions, your broker or nominee is authorized to use its own discretion and vote your shares on certain “routine” matters (such as Proposal 2) but is not permitted to use discretion and vote your shares on non-routine matters (such as Proposal 1 or 3).We urge you to give voting instructions to your broker or nominee on all proposals.If you would like to vote in person, you must obtain a proxy executed in your favor from your broker or nominee to be able to vote at the Annual Meeting. If you hold shares of both Class A Common Stock and Class B Common Stock, you will need to complete a proxy with respect to each class of our common stock in order to ensure that all of your shares are represented and voted at the Annual Meeting. AVAILABLE INFORMATION AND SOURCES OF INFORMATION We are subject to the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in accordance therewith we file reports, proxy statements and other information with the SEC. The reports, proxy statements and other information filed by us with the SEC can be inspected and copied at the public reference facilities maintained by the SEC at treet, NE, Washington, D.C. 20549, and at the SEC’s Regional Offices at 175 W. Jackson Boulevard, Suite 900, Chicago, IL 60604 and 3 World Financial Center, Suite 400, New York, NY 10281. Copies of such material also may be obtained by mail from the Public Reference Section of the SEC at treet, NE, Washington, D.C. 20549, at prescribed rates, or from the SEC’s website at www.sec.gov, free of charge.You can also access a copy of this proxy statement and a copy of our annual report on Form 10-K for the fiscal year ended December 31, 2010 at www.proxyvote.com. Statements contained in the proxy statement or in any document incorporated by reference in the proxy statement as to the contents of any contract or other document referred to herein or therein are not necessarily complete, and in each instance reference is made to the copy of such contract or other document, each such statement being qualified in all respects by such reference. No persons have been authorized to give any information or to make any representation other than those contained in this proxy statement in connection with the solicitations of proxies made hereby and, if given or made, such information or representation must not be relied upon as having been authorized by us or any other person. The delivery of this proxy statement shall not under any circumstances create an implication that there has been no change in our affairs since the date hereof or that the information herein is correct as of any time subsequent to its date. SECURITY OWNERSHIP OF OFFICERS, DIRECTORS AND 5% OWNERS The following table lists the number of shares of common stock (consisting of Class A Common Stock and Class B Common Stock), beneficially owned as of April 20, 2011, by (i) those known by us to own beneficially 5% or more of our common stock, (ii) each of our directors and director nominees, (iii) each of our named executive officers and (iv) all of our directors and executive officers as a group.As of April 20, 2011, we had total shares of common stock outstanding, consisting of shares of Class A Common Stock and shares of Class B Common Stock.Shares of both classes of our common stock vote together as a single class on all matters submitted to a vote of our stockholders and are generally entitled to identical rights.However, shares of Class A Common Stock are entitled to one-tenth vote per share, and shares of Class B Common Stock, one vote per share, for all matters voted upon.Therefore, in addition to the ownership interests and percentages set forth below with respect to Class A Common Stock and Class B Common Stock as separate classes, we have also provided cumulative voting power information when considering the voting of both such classes as a single class, after factoring in the relative voting power of the two classes.Except where indicated below, the address of each of the persons named below is 1901 East Edwardsville Road, Wood River, Illinois 62095. 2 Class A Class B Common Stock + Common Stock + Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership % of Class Amount and Nature of Beneficial Ownership % of Class Voting Power of Total Common Stock (%) J. Scott Tomer, % % % Chairman of the Board J. Kim Sorensen, % % % Secretary, Treasurer and Vice Chairman of the Board Robert M. Van Patten, * * ** Chief Executive Officer, President, Director Jeremy Hemann, * - * ** Chief Financial Officer Jack H. Humes, Jr., Esq., * - * ** Director Patricia S. Williams, Esq., * - * ** Director Burt L. Saunders, Esq., * - * ** Director Lou Brock, * - * ** Director Paul A. Hemings, * - * ** Director Fred E. Lutzeier - * - * ** Director All executive officers and directors % % % as a group (10 persons) J. Lloyd Tomer (9) 9,241,668 % 14,938,718 % % Wood River Capital, LLC (11) 13,575,000 % - * % All information with respect to beneficial ownership is based on filings made by the respective beneficial owners with the SEC or information provided to us by such beneficial owners. + In accordance with Rule 13d-3 under the Exchange Act of 1934, as amended (“Rule 13d-3”), the number of shares beneficially owned is deemed to include shares of our common stock as to which the beneficial owner has or shares either investment or voting power. Unless otherwise stated, and except for voting powers held jointly with a person’s spouse, the persons and entities named in the table have sole voting and investment power with respect to all shares of common stock shown as beneficially owned by them. As provided by Rule 13d-3, each such person’s percentage ownership is determined by assuming that the options or convertible securities that are held by such person, and which are exercisable within 60 days after April 20, 2011, have been exercised or converted, as the case may be. 3 * Represents less than 1% of the issued and outstanding shares of such class. ** Represents less than 1% of the voting power of all common stock. 1 This ownership is based on the following shares that are beneficially owned: (i) 650,348 shares of Class A Common Stock and 1,297,096 shares of Class B Common Stock held directly by Mr. Tomer; (ii) 836,252 shares of Class A Common Stock and 4,112,504 shares of Class B Common Stock held by Life Is Good, LP (The J. Scott Tomer and Lauri L. Tomer Revocable Living Trust is the sole stockholder of a corporation that is the general partner of Life Is Good, LP); (iii) 3,604,781 shares of Class A Common Stock over which Mr. Tomer may be deemed to share beneficial ownership with Messrs. J. Lloyd Tomer and Sorensen as a result of the grant, on November 22, 2006, by Michael Brent, Derek Brent and Darren Brent to Messrs. Tomer, J. Lloyd Tomer and Sorensen of an irrevocable proxy (the “Brent Proxy”) with respect thereto and (iv) 2,702,559 shares of Class A Common Stock and 5,405,118 shares of Class B Common Stock currently held by Great River Enterprises, LP#1 (“Great River”) and 1,108,559 shares of Class A Common Stock and 3,787,198 shares of Class B Common Stock currently held by Mr. Sorensen over which Mr. Tomer may be deemed to share beneficial ownership as a result of the voting arrangements with respect thereto under the Stockholders’ Agreement dated as of December 8, 2004 (the “Stockholders’ Agreement”).Mr. Tomer disclaims beneficial ownership of the shares of Class A Common Stock and the shares of Class B Common Stock that are (a) held by Great River, (b)subject to the Stockholders' Agreement, and (c)subject to the Brent Proxy. 2 This ownership is based on the following shares that are beneficially owned: (i) 12,500 shares of Class A Common Stock and 25,000 shares of Class B Common Stock held by Mr. Sorensen individually, held in an IRA; (ii) 11,299 shares of Class A Common Stock and 22,598 shares of Class B Common Stock held in an IRA by Roxanna M. Sorensen, his spouse; (iii) 3,604,781 shares of Class A Common Stock over which Mr. Sorensen may be deemed to share beneficial ownership with Messrs. Tomer and J. Lloyd Tomer as a result of the grant of the Brent Proxy with respect thereto and (iv) 2,702,509shares of Class A Common Stock and 5,405,118shares of Class B Common Stock currently held by Great River and 1,486,600 shares of Class A Common Stock and 4,320,892 shares of Class B Common Stock currently held by Mr. Tomer over which Mr. Sorensen may be deemed to share beneficial ownership as a result of the voting arrangements with respect thereto under the Stockholders’ Agreement.Mr. Sorensen disclaims beneficial ownership of the shares of Class A Common Stock and the shares of Class B Common Stock that are(a) held by Great River, (b)subject to the Stockholders' Agreement,(c)subject to the Brent Proxy, and (d) held by his spouse 3 Includes 95,833 shares of Class A Common Stock exercisable pursuant to certain vested tranches of stock option awards vesting within 60 days of April 20, 2011. 4 Includes 30,000 shares of Class A Common Stock issuable pursuant to an unvested tranche of a restricted stock award vesting within 60 days of April 20, 2011. 5 Includes 30,000 shares of Class A Common Stock issuable pursuant to an unvested tranche of a restricted stock award vesting within 60 days of April 20, 2011. 6 Includes 36,097 shares of Class A Common Stock issuable pursuant to an unvested tranche of a restricted stock award vesting within 60 days of April 20, 2011. 7 Includes 36,098 shares of Class A Common Stock issuable pursuant to an unvested tranche of a restricted stock award vesting within 60 days of April 20, 2011. 8Includes 36,098 shares of Class A Common Stock issuable pursuant to an unvested tranche of a restricted stock award vesting within 60 days of April 20, 2011. 9 The address of J. Lloyd Tomer is 1901 E. Edwardsville Road, Wood River, Illinois 62095 10 This ownership is based on the following shares that are beneficially owned: (i) 507,592 shares of Class A Common Stock and 1,048,108 shares of Class B Common Stock held by Mr. J. Lloyd Tomer individually; (ii) 100,000 shares of Class A Common Stock and 200,000 shares of Class B Common Stock held by Mr. J. Lloyd Tomer’s spouse; (iii) 100,000 shares of Class A Common Stock and 200,000 shares of Class B Common Stock held by Mr. J. Lloyd Tomer’s dependent children; (iv) 2,702,559 shares of Class A Common Stock and 5,405,118 shares of Class B Common Stock held by Great River (Mr. J. Lloyd Tomer is the sole stockholder of a corporation that is the general partner of Great River); (v) 3,604,781 shares of Class A Common Stock over which Mr. J. Lloyd Tomer may be deemed to share beneficial ownership with Messrs. Tomer and Sorensen as a result of the grant of the Brent Proxy with respect thereto (vi) 2,595,159 additional shares of Class A Common Stock and 8,108,090 additional shares of Class B Common Stock currently held by Mr. Tomer (1,486,600 shares of Class A Common Stock and 4,320,892 shares of Class B Common Stock) and Mr. Sorensen (1,108,559 shares of Class A Common Stock and 3,787,198 shares of Class B Common Stock) over which Great River may be deemed to share beneficial ownership as a result of the voting arrangements with respect thereto under the Stockholders’ Agreement.Mr. J. Lloyd Tomer disclaims beneficial ownership of the shares of Class A Common Stock and the shares of Class B Common Stock that are(a)subject to the Stockholders' Agreement,(b)subject to the Brent Proxy,(c) held by his spouse, and (d) held by his dependent children. 11 The address of Wood River Capital, LLC is 505 West Vine Street, #301 Kissimmee, Florida 34741. 12 Represents 13,575,000 warrants to purchase Class A Common Stock exercisable pursuant to a warrant agreement dated March 25, 2011 and is exercisable within 60 days of April 20, 2011. At the time of this filing, no warrants have been exercised. 4 PROPOSAL1 ELECTION OF DIRECTORS Our Board consists of eleven members, which currently includes two open seats.Thomas B. Baker, Jr. resigned from the Board during 2010.On September 14, 2010, the Board elected Fred E. Lutzeier, to the Board.In addition, effective as of March 2, 2010, the Board appointed Burt L. Saunders, Esq. to serve as a member of the Board.Pursuant to Section 3.2 of our By-Laws, our Board is divided (as evenly as possible) into three classes, whose terms of office expire, and who are therefore subject to election, in annual succession.At the current time, one class of directors – Class I – consists of three (3) directors, while the two other classes – Classes II and III – consist of four (4) directors each, including one open seat in each.The Board has not yet appointed replacements to fill the current vacancies on the Board.Proxies may not be voted for greater than three nominees. Currently, each of Messrs Humes, Van Patten and Saunders is serving the remainder of a three-year term (since their respective election to the Board in June 2009, October 2009 and March 2010) as a Class I director until the annual meeting of stockholders in 2011 and until their successors are duly elected and qualified. Each of Messrs. Hemings and Tomer and Ms. Williams is serving a three-year term (in the case of Ms. Williams, the remainder of a three-year term since her election to the Board in June 2009) as a Class II director until the annual meeting of stockholders in 2012 and until their successors are duly elected and qualified.Each of Messrs. Sorensen, Brock and Lutzeier is serving a three-year term (in the case of Mr. Lutzeier, the remainder of a three-year term since his election to the Board in September 2010) as a Class III director until the annual meeting of stockholders in 2013 and until their successors are duly elected and qualified. Messrs. Tomer and Sorensen were originally nominated to serve on the Board pursuant to the Stockholders’ Agreement.Per the terms of the Stockholders’ Agreement, to the extent that Great River and Messrs Tomer and Sorensen (collectively with Great River and Mr. Tomer, the “Tomer Group”) collectively beneficially own at least 20% of the shares held by them on the date of the Stockholders’ Agreement, the Tomer Group is entitled to nominate (i) three directors acceptable to them in their sole discretion, and (ii) one independent director.The Tomer Group nominated Messrs. Tomer, J. Lloyd Tomer, who resigned from the Board on October 6, 2009, and Sorensen pursuant to the Stockholders’ Agreement.In addition, pursuant to the terms of the Stockholders’ Agreement, to the extent that Michael Brent and Derek Brent (together, the “Brent Group”) collectively beneficially own at least 20% of the shares held by them on the date of the Stockholders’ Agreement, the Brent Group is entitled to nominate (i) three directors acceptable to them in their sole discretion, and (ii) one independent director. Our Board has nominated Messrs. Humes, Van Patten and Saunders to serve as Class I Directors for a three-year term, to hold office until the annual meeting of stockholders in 2014 and until their successors are duly elected and qualified. Each nominee has consented to be a nominee and to serve as a director if elected. In the event that a nominee should become unavailable for election as a director, the persons named as proxies will vote for any substitute nominees that the Board may select. Set forth below is biographical information for (i) our Class I directors who have been nominated for election to our Board at the Annual Meeting, and (ii) our current Class II and Class III directors whose terms of office do not expire as of, and who will continue to serve after, the Annual Meeting. 5 Name Age Position Class I Directors Jack H. Humes, Jr., Esq. 58 Director Burt L. Saunders, Esq. 62 Director Robert M. Van Patten 65 Chief Executive Officer, Officer, President and Director Class II Directors Paul A. Hemings 48 Director J. Scott Tomer 53 Chairman of the Board Patricia S. Williams, Esq. 43 Director Class III Directors Fred E. Lutzeier 58 Director Lou Brock 71 Director J. Kim Sorensen 61 Secretary, Treasurer and Vice Chairman of the Board NOMINEES TO SERVE A THREE-YEAR TERM AS CLASS IDIRECTORS UNTIL THE 2: Jack H. Humes, Jr., Esq. Director Since 2009 Currently Serving until 2011 Annual Meeting of Stockholders Jack H. Humes, Jr., Esq., founded the Humes Law Office in 2000 after having been associated with the firm Burroughs, Hepler, Broom, MacDonald, Hebrank, & True (now Hepler Broom, LLC) since 1986.Mr. Humes currently provides legal services to corporations, governmental bodies and individuals related to various real estate issues, focusing on land and right-of-way acquisition, construction, contracting and project financing.Mr. Humes is a member of the Missouri Bar, the Illinois State Bar Association, the American Bar Association, the American Institute of Certified Planners and the American Planning Association. The Board selected Mr. Humes to serve as a director because of his legal experience and expertise in real estate matters. Burt L. Saunders, Esq. Director Since 2010 Currently Serving until 2011 Annual Meeting of Stockholders Burt L. Saunders, Esq., brings to YTB a wealth of experience in the public and professional spheres.Mr. Saunders was a Florida State Senator for District 37 from 1998 through 2008, representing Collier and Lee counties.Prior to his election to the Florida Senate, Mr. Saunders served four years in the Florida House of Representatives and eight years on the Collier County Commission. Mr. Saunders worked in public finance for A.G. Edwards and Sons, Inc. from 1986 to 1990.Mr. Saunders currently serves in an “of counsel” capacity with Gray Robinson, P.A., a Florida-based firm, since 2004, practicing in the areas of land use, local and state government, and health care law.Mr. Saunders received his B.A. from the University of South Florida in 1972, his J.D. from the College of William and Mary in 1975 and his L.L.M. in Ocean/Coastal Law from the University of Miami in 1978. The Board selected Mr. Saunders to serve as a director because of his extensive background as legal counsel and his recognized leadership skills, which make him well-suited to assist the Board in addressing any legal, financial and or governance issues which may arise and to assess legal risks and other challenges faced by the Company. Robert M. Van Patten Director Since 2009 Currently Serving until 2011 Annual Meeting of Stockholders Robert M. Van Patten, our Chief Executive Officer and President since October 2009, had previously served in a consulting capacity with the Company since April 2009.In addition, he served as our interim Chief Financial Officer from February 2010 until October 2010.Previously, he served as President of IMC Agribusiness, an $800 million dollar division of IMC Global, a New York Stock Exchange listed company, now known as Mosaic.Prior to joining the Company, from 1999 through 2009, he was President of North American Logistic Services, Inc., a privately owned transportation and distribution company doing business in Canada.Mr. Van Patten holds a B.S. in Economics from DePaul University in Chicago, Illinois. The Board selected Mr. Van Patten to serve as a director because he is the Company’s CEO and President and is responsible in part for the strategic direction and day-to-day leadership of the Company. 6 CLASS II DIRECTORS SERVING UNTIL THE 2: Paul A. Hemings Director Since 2008 Currently Serving until 2012 Annual Meeting of Stockholders Paul A. Hemings was a Group Director of Sales for Energizer Holdings, Inc. from 2005 until March 2011. In this position, he led the sales strategy development.Prior to his appointment as Group Director, Mr. Hemings served as Energizer’s Director of Business Development, leading the annual business planning process. Before beginning his tenure at Energizer, Mr. Hemings held several sales and sales management positions at Procter & Gamble. He holds a B.S. from Bucknell University, which he received in 1985. The Board selected Mr. Hemings to serve as a director because it believes he has valuable experience in marketing and business planning and development resulting from his background in sales management positions at other public companies. J. Scott Tomer Director Since 2004 Currently Serving until 2012 Annual Meeting of Stockholders J. Scott Tomer, Chairman of the Board and Chief Executive Officer of the Company’s wholly-owned subsidiary, ZamZuu, Inc. (“ZamZuu”), served as our Chief Executive Officer from 2005 until 2009, and formerly served as our President from 2004 to 2005.Mr. Tomer was employed at A. L. Williams (now known as Primerica) from 1981 to 1993, where he attained the level of National Sales Director. In that position, he had the responsibility of field support and training the sales force, and trained over 2,000 sales personnel. He left Primerica in 1993 to become a Certified Financial Planner, developing a specialty in real estate investing prior to co-founding YourTravelBiz.com, Inc. in 2001 prior to its merger with the Company in 2004.ZamZuu was formerly known as YTB Marketing, Inc. (“YTB Marketing”) and YourTravelBiz.com, Inc. The Board selected Mr. Tomer to serve as a director and Chairman of the Board because of his experience as one of the Company’s founders, as a business leader and entrepreneur and his role as the Company’s former CEO, which affords him unique insights into the Company’s strategies, challenges and opportunities. Patricia S. Williams, Esq. Director Since 2009 Currently Serving until 2012 Annual Meeting of Stockholders Patricia S. Williams is Senior Vice President, General Counsel and Corporate Secretary of RehabCare Group, Inc. since 2007, a leading provider of physical rehabilitation program management services in over 1,200 hospitals, skilled nursing facilities and other long-term care facilities throughout the United States.Ms. Williams previously held the position of Vice President, General Counsel and Corporate Secretary of Thermadyne Holdings Corporation, a multi-national manufacturer of welding and cutting products, from 1997 to 2007.Ms. Williams serves on the board of directors for White Drive Products, Inc., a leading global supplier of hydraulic motors and drive system products for mobile and industrial applications. The Board selected Ms. Williams to serve as a director because of her extensive legal background, as well as her long-standing knowledge of SEC rules and regulations as they relate to the Company’s role and responsibilities as a publicly traded company. CLASS III DIRECTORS SERVING UNTIL THE 2: Fred E. Lutzeier Director Since 2010 Currently Serving until 2013 Annual Meeting of Stockholders Fred E. Lutzeier currently serves as a Director with Jefferson Wells International and as the Managing Partner of Bankers’ Alliance Group, LLC.Mr. Lutzeier has extensive experience in accounting, finance, corporate governance and SEC reporting. along with experience in a wide variety of business operations.He has over fourteen years of combined public accounting experience with PricewaterhouseCoopers and KPMG and over fourteen years experience as a financial executive with Ashland, Inc. and Arch Coal, Inc.Mr. Lutzeier earned a BS degree in Business Administration from Washington University in St. Louis and a Master of Business Administration degree from Webster University.Mr. Lutzeier is also a certified public accountant and a member of the American Institute of Certified Public Accountants and the Missouri Society of Certified Public Accountants and currently serves as the Audit Committee Chairman for the Company. 7 Louis C. Brock Director Since 2006 Currently Serving until 2013 Annual Meeting of Stockholders Louis C. Brock, is one of Major League Baseball’s all-time hits and stolen base leaders. He was inducted into Major League Baseball’s Hall of Fame in 1985 and was named one of the Top 100 Players of the 20th Century. Following his 19-year career in Major League Baseball, Lou Brock serves on the boards of many local and national youth organizations, including Education Is Freedom Foundation, Variety Club for Children, Wyman Youth Camp, Old Newsboys Day Children’s Charities, ECHO Children’s Home, Missouri Valley College and the Lou Brock Scholarship Foundation. He also serves on the board of Premier Bank. Mr. Brock holds honorary Doctorate degrees from Washington University, St. Louis, Missouri; Southern University, Baton Rouge, Louisiana; and Missouri Valley College, Marshall, Missouri. The Board selected Mr. Brock to serve as a director due to his promotional experience and long tenure with the Company which has allowed him to develop an in-depth understanding of the business and its unique challenges. J. Kim Sorensen Director Since 2004 Currently Serving until 2013 Annual Meeting of Stockholders J. Kim Sorensen, our Vice Chairman of the Board since 2008 and Chief Executive Officer of the Company’s wholly-owned subsidiary, YTB Travel, Inc., served as President of the Company from 2005 to 2008.He has owned and managed several businesses throughout his career. He joined A. L. Williams in 1981 and earned the Sr. Vice President position in 1985. In 1990, Mr. Sorensen partnered with Mr. Tomer to provide technical and management support for their growing sales organization. In 2001, he was a co-founder of YTB Marketing, now known as ZamZuu, and his vision and leadership have led to the development and management of many of our systems. The Board selected Mr. Sorensen to serve as a director because of his long service and dedication as a founder of the Company, as well as his extensive experience in the travel industry.Due to Mr. Sorensen’s long-time leadership role in the Company, he brings to the Board a practical understanding of the business and its operations. Our Board unanimously recommends a vote for the election of each of the director nominees. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Actrequires our officers, directors and beneficial owners of more than ten percent of any class of our equity securities to file initial reports of ownership and reports of changes in ownership with the SEC and each exchange on which its securities are traded. Officers and directors are required by SEC regulations to furnish us with copies of all Section 16(a) reports they file. Based solely on a review of the copies of such reports furnished to us, except as set forth in this paragraph, we believe that during the fiscal year ended December 31, 2010, all of our officers, directors, and beneficial owners of greater than 10% of our equity securities complied with all applicable Section 16(a) reporting requirements.In 2010, each of Messrs. Hemann, Saunders and Sorensen failed to file timely one report, and Mr. Tomer failed to file timely two reports.Each such report related to one transaction. CORPORATE GOVERNANCE Board of Directors and Committees Director Independence Though our common stock is not currently listed on a national securities exchange, we use the standards of independence applicable to boards and committees as set forth under the rules of the NYSE Amex LLC (“AMEX”).Our Board has reviewed all relationships between the Company and members of the Board and has affirmatively determined that Mr. Hemings, Mr. Humes, Mr. Lutzeier, Ms. Williams and Mr. Saunders are independent under applicable standards.These directors are not affiliated with us in any capacity, other than through their stock ownership and Board service.In addition, each of the members of the Audit Committee meets the heightened criteria for independence applicable to members of audit committees under SEC rules and AMEX listing standards. 8 Leadership Our Board oversees and guides the Company’s management and its business affairs.One of the key responsibilities of our Board is to evaluate and determine its own leadership structure that best positions it to provide independent oversight of management.The Board understands that its leadership structure will depend on the competitive and changing environment in which we operate our business and that the appropriate structure may vary as circumstance warrant.Committees support the role of the Board on issues that benefit from consideration by a smaller, more focused subset of directors.All committee members are elected by and serve at the pleasure of the Board.In its oversight of the Company, the Board sets the tone for the ethical standards and performance of management, staff and the Company as a whole. The Board has determined to separate the roles of the Chief Executive Officer and Chairman in recognition of the differences between the two roles currently.The Chief Executive Officer is responsible for the day-to-day leadership and performance of the Company, while the Chairman coordinates Board activities to enable the Board to effectively provide guidance to and oversight of management and governance of the Company.In addition, the Chairman presides over all meetings of the Board and the Company’s annual meetings of stockholders. Our Board believes that Mr. Tomer, who served as our Chief Executive Officer from 2005 until 2009, is best situated to serve as Chairman because he is the director most familiar with the Company’s business and industry, and most capable of effectively identifying strategic priorities and leading the discussion and execution of strategy for our business.Independent directors and management have different perspectives and roles in strategy development.The Company’s independent directors bring experience, oversight and expertise from outside the Company and industry, while Mr. Tomer brings Company- and industry-specific experience and expertise to the Board.As a former Chief Executive Officer of the Company, our Chairman is also available to Mr. Van Patten, our current Chief Executive Officer and President, for advice and counsel, as appropriate.Mr. Tomer also provides leadership and support for all external communications, including investor relations. The Board has also appointed an Executive Committee, which is responsible for setting the strategic direction for the Company.The Executive Committee consists of Messrs. Tomer, Sorensen and Van Patten.Collectively they meet twice a month to review the overall direction of the Company, set corporate policy and provide direction to the sales force and home office management team.They report to the Board for approval on strategic issues and their compensation is determined by the Compensation Committee and subject to full Board approval. The Board convenes after each quarterly meeting without management present to discuss corporate governance issues. The Board recognizes that depending on the circumstances, other leadership models may be appropriate.No single leadership model is right for all companies and at all times.Accordingly, the Board periodically reviews its leadership structure. Risk Oversight The Board’s role in the Company’s risk oversight process includes regular reviews of information from senior management (generally through Board committee presentation) regarding the areas of material risk to the Company. A description of certain material risks affecting the Company can be found in our Form 10-K for the year ended December 31, 2010.The Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements.The Audit Committee oversees management of financial and information technology risks.The Investment Committee is responsible for overseeing the management of risks relating primarily to credit, liquidity and investment options.While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire Board is regularly informed through committee reports about such risks. Meetings and Attendance During the fiscal year ended December 31, 2010, there were two special meetings and five regular meetings of our Board. All of our incumbent directors attended at least 70% of the aggregate number of meetings of the Board and the committees on which they serve. In addition, while our Board has no formal policy in effect with respect to attendance at annual meetings of stockholders, seven of the then-current directors attended our annual meeting of stockholders in 2010. Our Board has established various committees to assist it in discharging its duties. The three standing committees of our Board are the Audit Committee, the Compensation Committee and the Investment Committee. 9 Audit Committee Our Audit Committee’s function is to evaluate the adequacy of our internal accounting controls, review the scope of the audit by the independent registered public accountants and related matters pertaining to the examination of the financial statements, review the year-end and the quarterly financial statements, review the nature and extent of any non-audit services provided by our independent registered public accountants and make recommendations to our Board with respect to the foregoing matters as well as with respect to the appointment of our independent registered public accountants. The Audit Committee had five (5) meetings in the fiscal year ended December 31, 2010. The Audit Committee is responsible for overseeing our compliance with the Sarbanes Oxley Act of 2002 and all rules promulgated thereunder by the SEC. Our Board has determined that all three of its current members of the Audit Committee - Messrs. Lutzeier and Humes and Ms. Williams - are independent under applicable AMEX standards. The Audit Committee is governed by a written charter that was adopted by our Board on October 27, 2006.A copy of the charter was included as an appendix to the proxy statement filed in connection with the 2010 annual meeting of stockholdersThe Audit Committee is responsible for approving the engagement of, and has engaged, Marcum LLP to perform audit services for us and our subsidiaries for the fiscal year ending December 31, 2011. Members of the Audit Committee are: Fred E. Lutzeier, Chairman Jack H. Humes, Jr., Esq. Patricia S. Williams, Esq. Audit Committee Financial Expert The Board has determined that Mr. Lutzeier qualifies as an “audit committee financial expert” within the meaning of Item 407(d)(5)(ii) of Regulation S-K. Compensation Committee The Compensation Committee consists solely of non-employee directors.The Compensation Committee held one formal meeting in the fiscal year ended December 31, 2010.The Compensation Committee administers our equity incentive plans, including our Amended and Restated 2004 Stock Option and Restricted Stock Plan and our 2007 Sales Director Bonus Plan.The Compensation Committee is generally empowered to review the performance and development of our management in achieving corporate goals and objectives and to ensure that our senior executives are compensated effectively in a manner consistent with our strategy, competitive practice, and the requirements of the appropriate regulatory bodies.Toward that end, the Committee oversees, reviews and administers all compensation, equity and employee benefit plans and programs, and deliberated and approved the terms of the new employment agreements that we entered into with our senior executives, effective as of January 1, 2008.The Compensation Committee recommends all compensation decisions to the full board for its review and approval.The Compensation Committee is further empowered to oversee and implement our compensation policy with respect to the non-employee members of our Board.In furtherance of this role, the Compensation Committee, working with an independent compensation consulting firm, adopted and approved the compensation arrangements of our non-employee directors.These arrangements reflect the recommendations of the independent consulting firm, are contained in our non-employee director compensation policy, and were effective as of April 25, 2008.The Compensation Committee is governed by a written charter, a copy of which was included as an appendix to the proxy statement filed in connection with the 2010 annual meeting of stockholders.Members of the Compensation Committee are: Paul A. Hemings, Chairman Jack H. Humes, Jr., Esq. Patricia S. Williams, Esq. Our Board has determined that Messrs. Hemings and Humes and Ms. Williams are independent.Although the Compensation Committee recommends compensation for senior executives and non-employee members of the Board, the full Board with a majority of independent directors approves all compensation decisions, Board Nomination Process We do not currently have a standing nominating committee. Given our size and resources, along with the difficulties inherent in managing multiple committees of our Board, and because most nominees for our Board have been chosen in recent years pursuant to the terms ofthe Stockholders’ Agreement,our Board has determined that the establishment of such a separate committee is not necessary at the current time.In addition, because most nominees for our Board in recent years have been chosen pursuant to the terms of the Stockholders’ Agreement, we have not established any specific policy with regard to the consideration of director candidates recommended by our security holders.However, despite the absence of any such formal policy, our Board will consider candidates who are recommended by our stockholders. The Company does not maintain a separate policy regarding the diversity of its board members.However, it is the practice of the Board to consider individuals with diverse and varied professional and other experiences for membership. The Board will also measure candidates against the criteria it sets, including skills and attributes that reflect the values of the Company.The Board considers the independence, possible conflicts of interest, personal background, judgment, business specialization, technical skills and diversity of each director candidate, and the extent to which he or she will fill a current or anticipated need on the Board.To this end, the Board considers diversity to include not only factors such as the candidate’s gender, race, national origin, disability, religion or creed, but also his or her education, professional experience, technical expertise and skill set.The Board considers the entirety of each candidate’s credentials in the context of these factors and other qualities or attributes that the Board believes will help the Board perform its duties effectively.With respect to the nomination of continuing directors for re-election, the Board also considers the individual’s past contributions to the Board. 10 Stockholders may recommend individuals for consideration as potential director candidates by submitting the candidates’ names, together with appropriate biographical information and background materials and a statement as to whether the stockholder or group of stockholders making the recommendation has beneficially owned more than 5% of our common stock for at least a year as of the date such recommendation is made, to YTB International, Inc., c/o J. Kim Sorensen, Corporate Secretary, 1901 East Edwardsville Road, Wood River, IL 62095. If our Board determines to nominate a stockholder-recommended candidate and recommends his or her election, then his or her name will be included in the proxy card for the next Annual Meeting of Stockholders.The entire Board participates in the consideration of director nominees. Communicating with Our Board Our Board will give appropriate attention to written communications that are submitted by stockholders, and will respond if and as appropriate. Stockholders who wish to send communications on any topic to the Board should address such communications to YTB International, Inc. Board of Directors, c/o J. Kim Sorensen, Corporate Secretary, 1901 East Edwardsville Road, Wood River, IL 62095. Communications are forwarded to all directors if they relate to important substantive matters. In general, communications relating to corporate governance and long-term corporate strategy are more likely to be forwarded than communications relating to ordinary business affairs, personal grievances and matters as to which we tend to receive repetitive or duplicative communications. Code of Ethics We adopted a Code of Ethics (the “Code”) that applies to all of the executive officers (as well as all management personnel) of the Company and our subsidiaries. All of our directors, officers and employees are expected to be familiar with the Code and to adhere to those principles and procedures set forth in the Code that apply to them. Other, more detailed, policies and procedures that our directors, officers and employees are expected to comply with are set forth in separate documents (such as our Policy Statement Regarding Insider Trading) and are not part of the Code. A copy of the Code is available on our website at www.YTBI.com and will be provided free of charge, upon written request to the following address: YTB International, Inc., 1901 East Edwardsville Road, Wood River, IL 62095, Attention: J. Kim Sorensen. EXECUTIVE OFFICERS OF THE COMPANY Our current Executive Officers are Messrs. Tomer, Sorensen, Van Patten and Mr. Jeremy W. Hemann.The biographies of Messrs. Tomer, Sorensen and Van Patten are set forth above under PROPOSAL 1: “ELECTION OF DIRECTORS.”Mr. Hemann’s biography is set forth immediately below. Jeremy W. Hemann Chief Financial Officer Jeremy Hemann was appointed Chief Financial Officer in September 2010.Mr. Hemann joined YTB in 2005 as Corporate Controller.In this role, he oversaw the Company’s finance and accounting operations, including financial strategy, management and reporting.Mr. Hemann has extensive experience in the areas of financial auditing, compliance matters, and overall process improvement.He holds a Bachelor’s degree in Accounting from University of Illinois. 11 SUMMARY COMPENSATION TABLE The following table discloses compensation of our named executive officers for 2010: Name and Principal Position Year Salary Bonus All Other Compensation Total J. Scott Tomer, - Chairman of the Board - Robert M. Van Patten, Chief Executive Officer - J. Kim Sorensen, - Vice Chairman of the Board, Secretary, Treasurer - Jeremy W. Hemann, Chief Financial Officer (4) Represents $323,161 in commissions, including $25,526 in commissions earned in 2010but not yet paid as of December 31, 2010; $1,117 in Company matching 401K contributions not yet paid as of December 31, 2010; $12,472 in insurance premiums; and $12,000 in vehicle allowance, including $7,000 in vehicle allowance earned but not yet paid as of December 31, 2010. Represents $11,459 in insurance premiums; $96,000 in fees earned as Interim Chief Financial Officer; and $12,000 in vehicle allowance. Represents $109,578 in commissions, including $7,221 in commissions earned in 2010 but not yet paid as of December 31, 2010; $15,625 in Company-matching 401K contributions not yet paid as of December 31, 2010; $12,472 in insurance premiums; and $12,000 in vehicle allowance, including $7,000 in vehicle allowance earned but not yet paid as of December 31, 2010. Mr. Hemann was appointed as the Copmany's Chief Financial Officer effective October 1, 2010. The amount shown includes $94,000 earned as salary as an employee of the Company prior to his appointment as Chief Financial Officer. Represents $5,260 in Company-matching 401K contributions not yet paid as of December 31, 2010; and $7,034 in insurance premiums. Narrative Disclosure For Summary Compensation Table Base Salaries Each of Messrs. Tomer and Sorensen earns a base salary of $325,000.In 2010, Mr. Van Patten earned a base salary of $315,000, and Mr. Hemann earned a base salary of $140,000. Monthly Sales Related Commissions, Bonuses, and Certain Other Payments In addition to serving as a named executive officer, Mr. Tomer also serves as a Sales Director within ZamZuu.In this role, he performs additional duties which include recruiting and growing the sales force.As part of his compensation for these duties, Mr. Tomer is eligible for additional override commission bonuses, sales director bonuses and sales and retention payments.In addition to serving as a named executive officer, Mr. Sorensen also performs additional duties for the Company which makes him eligible for additional override commission bonuses.Information pertaining to each additional form of payment is as follows: 12 Override Commission Bonus.Certain named executive officers maintain ownership of override commissions on broker sales and monthly fees.Override commissions are fundamentally a network marketing “multi-tiered” compensation plan that provide for commissions to be paid to up-line individuals or “sponsors” based on a percentage of commissions generated from sales in a representative’s down-line in order to compensate the up-line sponsors responsible for building the sales force.Each of Messrs. Tomer and Sorensen, as representatives, owns an override position on certain broker sales and monthly fees generated by certain representative positions of our YTB and ZamZuu sales organization, respectively. Sales Director Bonus.Mr. Tomer is considered by the Company to be a Sales Director for its subsidiary ZamZuu, for various purposes.Sales Directors are independent marketing representatives for ZamZuu who sell broker licenses and support their downline sales force.In order to be considered a Sales Director, an individual must have achieved specified sales and retention objectives.The various levels of achievement are based on the number of active subscribers within each Sales Director’s downline sales force. The Sales Director Bonus was designed and developed to provide additional incentive to the Sales Directors for performance on a monthly basis.Sales Directors are paid a fixed monthly bonus based on the level of achievement reached. During 2010, the Company paid $323,161 in commissions to Mr. Tomer, not including $7,556 in commissions or Sales Director bonuses earned, but not yet paid as of December 31, 2010.Also during 2010, the Company paid approximately $109,578 in commissions to Mr. Sorensen, not including $67,556 in commissions earned but not yet paid as of December 31, 2010. Incentive Plan We adopted an Incentive Plan in 2010 pursuant to which executive officers and certain other Company employees are eligible to receive an award equal to a percentage of the participant’s base pay for achievement of certain objectives.Mr. Tomer and Mr. Sorensen are not eligible for compensation under the incentive plan based on their participation in the Company’s monthly sales related commissions and bonuses.A participant will receive incentive compensation if (i) the Company achieves growth in the number of business owners for the fiscal year, (ii) the Company meets or exceeds certain financial objectives for the fiscal year, or (iii) the participant meets or exceeds certain personal or departmental financial and budgetary objectives for the fiscal year.The objectives under the Incentive Plan are in the following categories: Growth in business owners - 25% Free cash flow - 25% Earnings before interest, taxes, depreciation, amortization, discontinued operations and excluding impairment charges - 25% Discretionary objectives - 25% The discretionary objectives represent a list of specific tasks to be accomplished by the participant during the year.The discretionary award target will track the weighted average of the Company’s free cash flow target and the pre-tax operating income target. Each objective is assigned a points allocation.Actual performance will be compared to the objectives and a percent of completion will be calculated.The total percent completed based on a 100% total will be multiplied by the award level and then multiplied by the base pay of the participant to determine the total award.The total award cannot exceed 25% of the Company’s free cash flow for the year.Executive officers’ awards are based on 50% to 75% of the respective executive officer’s base salary.A participant can earn up to 150% of the target award if actual performance exceeds the established objectives by 150%. The objectives of the Company were not met in 2010 based on the criteria stated above.However, the Board of Directors agreed to pay a discretionary bonus to executive officers and certain other Company employees, including Mr. Van Patten and Mr. Hemann. Their bonuses, shown in the table below, will be paid out in 2011. 13 Name and Principal Position Year Target Amount Payable Maximum Amount Payable Actual Amount Payable Robert M. Van Patten, Chief Executive Officer Jeremy W. Hemann, Chief Financial Officer Retirement Benefits We maintain a 401(k) plan that is qualified under the Internal Revenue Code, under which employees can defer a portion of their compensation.During 2010, we accrued, but did not pay, matching contributions to our employees, including each of our named executive officers, up to a maximum of 5% of compensation. We intend to fund the accrued matching contributions during 2011. As of January 1, 2011, the Company discontinued the 401(k) matching contributions until further notice. Amounts matched by the Company for the named executive officers in 2010 are included in the Summary Compensation Table. Other Benefits and Perquisites Our executives are entitled to few benefits that are not otherwise available to all of our employees. In this regard it should be noted that we do not provide pension arrangements, post-retirement health coverage, or similar benefits for our executives or employees. The perquisites that we provided in fiscal 2010 are as follows.Our health and insurance plans are the same for all employees. In general, we pay for the employee portion of the health premium due and our employees pay for 100% of elective/dependent coverage.However, it is our policy to pay the full premium for our executives.In addition, our executive officers receive term life insurance coverage payable to beneficiaries designated by each and long-term disability insurance.Additionally, Messrs. Tomer, Sorensen, and Van Patten receive a car allowance equal to $1,000 per month. 14 OUTSTANDING EQUITY AWARDS AT 2-END The following table presents information regarding outstanding equity awards at the end of 2010 for the named executive officers. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Number of Securities Underlying Unexercised Options (#) Option Exercise Option Expiration Number of Shares or Units of Stock that Have Market Value of Shares or Units of Stock that Have Exercisable Unexercisable Price ($) Date Not Vested (#) Not Vested ($) (6) J. Scott Tomer - 355,644 $ Robert M. Van Patten - $
